


110 HR 2005 IH: Rural Veterans Health Care Improvement

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2005
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve health
		  care for veterans who live in rural areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Veterans Health Care Improvement
			 Act of 2007.
		2.Travel
			 reimbursement for veterans receiving treatment at facilities of the Department
			 of Veterans AffairsSection
			 111 of title 38, United States Code, is amended—
			(1)in subsection (a)—
				(A)by striking subsistence),
			 and inserting subsistence at a rate equivalent to the rate provided to
			 Federal employees under section 5702 of title 5),; and
				(B)by striking traveled, and
			 inserting (at a rate equivalent to the rate provided to Federal
			 employees under section 5704 of title 5),;
				(2)by striking subsection (g); and
			(3)by redesignating subsection (h) as
			 subsection (g).
			3.Centers for rural
			 health research, education, and clinical activities
			(a)In
			 generalSubchapter II of
			 chapter 73 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					7330A.Centers for
				rural health research, education, and clinical activities
						(a)Establishment of
				centersThe Secretary, through the Director of the Office of
				Rural Health, shall establish and operate not less than one and not more than
				five centers of excellence for rural health research, education, and clinical
				activities, which shall—
							(1)conduct research on
				the provision of health services in rural areas;
							(2)develop specific
				models to be used by the Department in furnishing health services to veterans
				in rural areas;
							(3)provide education
				and training for health-care professionals of the Department on the furnishing
				of health services to veterans in rural areas; and
							(4)develop and
				implement innovative clinical activities and systems of care for the Department
				for the furnishing of health services to veterans in rural areas.
							(b)Geographic
				dispersionThe Secretary shall ensure that the centers authorized
				under this section are located at health-care facilities that are
				geographically dispersed throughout the United States.
						(c)Selection
				criteriaThe Secretary may not designate a health care facility
				as a location for a center under this section unless—
							(1)the peer review
				panel established under subsection (d) determines that the proposal submitted
				by such facility meets the highest competitive standards of scientific and
				clinical merit; and
							(2)the Secretary
				determines that the facility has, or may reasonably be anticipated to develop,
				the following:
								(A)An arrangement with
				an accredited medical school to provide residents with education and training
				in health services for veterans in rural areas.
								(B)The ability to
				attract the participation of scientists who are capable of ingenuity and
				creativity in health care research efforts.
								(C)A policymaking
				advisory committee, composed of appropriate health care and research
				representatives of the facility and of the affiliated school or schools, to
				advise the directors of such facility and such center on policy matters
				pertaining to the activities of such center during the period of the operation
				of such center.
								(D)The capability to
				conduct effectively evaluations of the activities of such center.
								(d)Panel To
				evaluate proposals(1)The Director of the
				Office of Rural Health shall establish a panel—
								(A)to evaluate the scientific and
				clinical merit of proposals submitted to establish centers under this section;
				and
								(B)to provide advice to the Director
				regarding the implementation of this section.
								(2)The panel shall review each proposal
				received from the Secretary and shall submit its views on the relative
				scientific and clinical merit of each such proposal to the Secretary.
							(3)The panel established under paragraph
				(1) shall be comprised of experts in the fields of public health research,
				education, and clinical care.
							(4)Members of the panel shall serve as
				consultants to the Department for a period not to exceed two years.
							(5)The panel shall not be subject to the
				Federal Advisory Committee Act (5 U.S.C. App.).
							(e)Funding(1)There are authorized to
				be appropriated to the Medical Care Account and the Medical and Prosthetic
				Research Account of the Department of Veterans Affairs such sums as may be
				necessary for the support of the research and education activities of the
				centers operated under this section.
							(2)There shall be allocated to the
				centers operated under this section, from amounts authorized to be appropriated
				to the Medical Care Account and the Medical and Prosthetic Research Account by
				paragraph (1), such amounts as the Under Secretary of health considers
				appropriate for such centers. Such amounts shall be allocated through the
				Director of the Office of Rural Health.
							(3)Activities of clinical and scientific
				investigation at each center operated under this section—
								(A)shall be eligible to compete for the
				award of funding from funds appropriated for the Medical and Prosthetic
				Research Account; and
								(B)shall receive priority in the award of
				funding from such account to the extent that funds are awarded to projects for
				research in the care of rural
				veterans.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7330 the
			 following new item:
				
					
						7330A. Centers for rural health research, education, and
				clinical
				activities.
					
					.
			4.Transportation
			 grants for rural veterans service organizations
			(a)Grants
			 authorized
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall establish a grant program to provide innovative
			 transportation options to veterans in remote rural areas.
				(2)Use of
			 fundsGrants awarded under
			 this section may be used by State veterans’ service agencies and veterans
			 service organizations to—
					(A)assist veterans in remote rural areas to
			 travel to Department of Veterans Affairs medical centers; and
					(B)otherwise assist in providing medical care
			 to veterans in remote rural areas.
					(3)Maximum
			 amountThe amount of a grant
			 under this section may not exceed $50,000.
				(4)No matching
			 requirementThe recipient of
			 a grant under this section shall not be required to provide matching funds as a
			 condition for receiving such grant.
				(b)RegulationsThe Secretary shall prescribe regulations
			 for—
				(1)evaluating grant applications under this
			 section; and
				(2)otherwise administering the program
			 established by this section.
				(c)Veterans service
			 organization definitionIn
			 this section, the term veterans service organization means any
			 organization recognized by the Secretary of Veterans Affairs for the
			 representation of veterans under section 5902 of title 38, United States
			 Code.
			(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $3,000,000 for each of fiscal years 2008 through
			 2012 to carry out this section.
			5.Demonstration
			 projects on alternatives for expanding care for veterans in rural
			 areas
			(a)In
			 generalThe Secretary of Veterans Affairs, through the Director
			 of the Office of Rural Health, shall carry out demonstration projects to
			 examine alternatives for expanding care for veterans in rural areas, including
			 the following:
				(1)Establishing a
			 partnership between the Department of Veterans Affairs and the Centers for
			 Medicare and Medicaid Services of the Department of Health and Human Services
			 to coordinate care for veterans in rural areas at critical access hospitals (as
			 designated or certified under section 1820 of the Social Security Act (42
			 U.S.C. 1395i–4)).
				(2)Establishing a
			 partnership between the Department of Veterans Affairs and the Department of
			 Health and Human Services to coordinate care for veterans in rural areas at
			 community health centers.
				(3)Expanding
			 coordination between the Department of Veterans Affairs and the Indian Health
			 Service to expand care for Native American veterans.
				(b)Geographic
			 distributionThe Secretary of Veterans Affairs shall ensure that
			 the demonstration projects authorized under subsection (a) are located at
			 facilities that are geographically distributed throughout the United
			 States.
			(c)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit a report on the results of the demonstration
			 projects conducted under subsection (a) to—
				(1)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the Senate; and
				(2)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the House of
			 Representatives.
				6.Report to
			 Congress on matters related to care for veterans who live in rural
			 areas
			(a)Annual
			 reportThe Secretary of
			 Veterans Affairs shall submit to Congress each year, together with documents
			 submitted to Congress in support of the budget of the President for the fiscal
			 year beginning in such year (as submitted pursuant to section 1105 of title 31,
			 United States Code), an assessment, current as of the fiscal year ending in the
			 year before such report is submitted, of the following:
				(1)The implementation
			 of the provisions of this Act, including the amendments made by this
			 Act.
				(2)The establishment
			 and function of the Office of Rural Health under section 7308 of title 38,
			 United States Code.
				(b)Additional
			 requirements for initial reportThe Secretary of Veterans Affairs
			 shall submit to Congress, together with the first report submitted under
			 subsection (a), an assessment of the following:
				(1)The fee-basis
			 health-care program required by subsection (b) of section 212 of the Veterans
			 Benefits, Health Care, and Information Technology Act of 2006 (Public Law
			 109–461; 120 Stat. 3422).
				(2)The outreach
			 program required by section 213 of such Act.
				
